DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
On page 15, Applicant argues GB does not teach or suggest “receiving a target property value and a target structure characteristic value” and “selecting first generation descriptors based on the target property value and the target structure characteristic value.”. Applicant states that GB teaches away from these limitations “as it explicitly states that the autoencoder should not be trained to generate only valid strings”. However, GB merely states that training to generate only valid strings, is trading efficiency for flexibility (GB p. 270). A preference is not “teaching away”, as one of ordinary skill in the art would recognize, from the disclosure of GB, that the autoencoder could be trained to generate only valid strings in cases when efficiency is more of a priority over flexibility.
On pages 15-16, Applicant then argues GB does not teach or suggest “determining, using a first neural network of the neural network device, property values of the second generation descriptors” and “determining, using a second neural network of the neural network device, structure characteristic values of the second generation descriptors.”. However, GB does teach determining, using a first neural network of the neural network device, property values of the second generation descriptors (GB p. 274, Col. 2: para. 6, For property prediction, two fully connected layers of 1000 neurons were used to predict properties from the latent representation, with a dropout rate of 0.20. To simply shape the latent space, a smaller perceptron of 3 layers of 67 neurons was used for the property predictor, trained with a dropout rate of 0.15. For the algorithm trained on the ZINC data set, the objective properties include logP, QED, SAS. Also see Figure 1(a)); and 
determining, using a second neural network of the neural network device, structure characteristic values of the second generation descriptors (GB Figure 1(a) DECODER Neural Network). Note that the autoencoder NN is also trained to predict property values of the next generation descriptors (GB p. 269, Col. 2: para. 1), while the second NN of the decoder is meant to provide the structure characteristics by generating SMILES strings from latent space representations (GB p. 270 Col. 1: para 2 to Col. 2: para. 1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 4, and 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomez-Bombarelli et al. ("Automatic Chemical Design Using a Data-Driven Continuous Representation of Molecules", ACS Central Science 2018 4 (2), 268-276, DOI: 10.1021/acscentsci. 7b00572), hereinafter "GB".

Regarding Claim 1, GB teaches a method of generating a chemical structure, the method being performed by a neural network device and comprising:
receiving a target property value (GB p. 269 Figure 1 (a). A multilayer perceptron network estimates the value of target properties associated with each molecule. Also see p. 273, Col 2: para. 3, The objective we chose to optimize was 5 x QED - SAS, where QED is the Quantitative Estimation of Drug-likeness,38 and SAS is the Synthetic Accessibility score. Also see ABSTRACT Figure and note that the encoder is trained on properties) and a target structure characteristic value (GB p. 269 Figure 1. (a) A diagram of the autoencoder used for molecular design, including the joint property prediction model. Starting from a discrete molecular representation, such as a SMILES string, the encoder network converts each molecule into a vector in the latent space, which is effectively a continuous molecular representation. Given a point in the latent space, the decoder network produces a corresponding SMILES string); 
selecting first generation descriptors based on the target property value and the target structure characteristic value (GB p. 273, Col 2: para. 3, we started with molecules from the ZINC data set that had an objective score in the bottom 10%.); 
generating second generation descriptors based on the first generation descriptors (GB p. 270, Col. 2: para. 3, To propose promising new candidate molecules, we can start from the latent vector of an encoded molecule and then move in the direction most likely to improve the desired attribute. Also see p. 273 Figure 4, particularly 4(c)); 
determining, using a first neural network of the neural network device, property values of the second generation descriptors (GB p. 274, Col. 2: para. 6, For property prediction, two fully connected layers of 1000 neurons were used to predict properties from the latent representation, with a dropout rate of 0.20. To simply shape the latent space, a smaller perceptron of 3 layers of 67 neurons was used for the property predictor, trained with a dropout rate of 0.15. For the algorithm trained on the ZINC data set, the objective properties include logP, QED, SAS. Also see Figure 1(a)); 
determining, using a second neural network of the neural network device, structure characteristic values of the second generation descriptors (GB Figure 1(a) DECODER Neural Network and SMILES output; also see p. 270 Col. 1: para 2 to Col. 2: para. 1, When converting a molecule from a latent representation to a molecule, the decoder model samples a string from the probability distribution over characters in each position generated by its ﬁnal layer. As such, multiple SMILES strings are possible from a single latent space representation.); 
selecting, from the second generation descriptors, candidate descriptors that satisfy the target property value and the target structure characteristic value, the selecting of the candidate descriptors being based on the determining the property values and based on the determining the structure characteristic values (GB p. 274, Col 1: para. 1, Figure 4b shows the path of one optimization from the starting molecule to the final molecule in the two-dimensional PCA representation, the final molecule ending up in the region of high objective value.); and 
generating, using the second neural network of the neural network device, chemical structures for the selected candidate descriptors (GB Figure 1(a) DECODER Neural Network and SMILES output; also see Fig. 4(c) Finish).

Regarding Claim 3, GB further teaches inputting the second generation descriptors to the first neural network, which is a deep neural network (DNN), and generating the property values of the second generation descriptors (GB p. 274, Col. 2: para. 6, For property prediction, two fully connected layers of 1000 neurons were used to predict properties from the latent representation, with a dropout rate of 0.20. To simply shape the latent space, a smaller perceptron of 3 layers of 67 neurons was used for the property predictor, trained with a dropout rate of 0.15. For the algorithm trained on the ZINC data set, the objective properties include logP, QED, SAS.); and 
comparing the generated property values with the target property value (GB p. 273, Col. 1: para. 2, For a more fair comparison against other methods, we increased the size of our perceptron to two layers of 1000 neurons. Table 2 compares the performance of commonly used molecular embeddings and models to the VAE. Our VAE model shows that property prediction performance for electronic properties (i.e., orbit a I energies) are similar to graph convolutions for some properties; prediction accuracy could be improved with further hyperparameter optimization. Also see p. 273 Table 2).

Regarding Claim 4, GB further teaches inputting the second generation descriptors to the second neural network, which is a recurrent neural network (RNN), and generating the structure characteristic values of the second generation descriptors (GB Figure 1(a) DECODER Neural Network and SMILES output; also see p. 274, Col. 2: para. 4, The decoder fed into three layers of gated recurrent unit (GRU) networks53 with hidden dimension of 488 [ ... ] The three recurrent neural network layers each had a hidden dimension of 500 neurons.); and 
determining whether the generated structure characteristic values comprise the target structure characteristic value (GB p. 269 Figure 1. (a) A diagram of the autoencoder used for molecular design, including the joint property prediction model. Starting from a discrete molecular representation, such as a SMILES string, the encoder network converts each molecule into a vector in the latent space, which is effectively a continuous molecular representation. Given a point in the latent space, the decoder network produces a corresponding SMILES string; Note that in input SMILES string is input to produce a corresponding SMILES string output).

Regarding Claim 22, GB teaches a method, comprising: 
receiving, by a device, information that identifies a target property value (GB p. 269 Figure 1 (a). A multilayer perceptron network estimates the value of target properties associated with each molecule. Also see p. 273, Col 2: para. 3, The objective we chose to optimize was 5 x QED - SAS, where QED is the Quantitative Estimation of Drug-likeness,38 and SAS is the Synthetic Accessibility score.)  and a target structure characteristic value of a substance (GB p. 269 Figure 1. (a) A diagram of the autoencoder used for molecular design, including the joint property prediction model. Starting from a discrete molecular representation, such as a SMILES string, the encoder network converts each molecule into a vector in the latent space, which is effectively a continuous molecular representation. Given a point in the latent space, the decoder network produces a corresponding SMILES string); 
determining, by the device, a first set of descriptors based on the information that identifies the target property value and the target structure characteristic value of the substance (GB p. 273, Col 2: para. 3, we started with molecules from the ZINC data set that had an objective score in the bottom 10%.); 
generating, by the device, a second set of descriptors that is different than the first set of descriptors, the generating being based on determining the first set of descriptors (GB p. 270, Col. 2: para. 3, To propose promising new candidate molecules, we can start from the latent vector of an encoded molecule and then move in the direction most likely to improve the desired attribute. Also see p. 273 Figure 4, particularly 4(c)); 
determining, by the device and using a first neural network of the device, property values of the second set of descriptors (GB p. 274, Col. 2: para. 6, For property prediction, two fully connected layers of 1000 neurons were used to predict properties from the latent representation, with a dropout rate of 0.20. To simply shape the latent space, a smaller perceptron of 3 layers of 67 neurons was used for the property predictor, trained with a dropout rate of 0.15. For the algorithm trained on the ZINC data set, the objective properties include logP, QED, SAS. Also see Figure 1(a)); 
determining, by the device and using a second neural network that is different than the first neural network, structure characteristic values of the second set of descriptors (GB Figure 1(a) DECODER Neural Network and SMILES output; also see p. 270 Col. 1: para 2 to Col. 2: para. 1, When converting a molecule from a latent representation to a molecule, the decoder model samples a string from the probability distribution over characters in each position generated by its ﬁnal layer. As such, multiple SMILES strings are possible from a single latent space representation.); 
determining, by the device and using the second set of descriptors, a descriptor that satisfies the target property value and the target structure characteristic value, the determining of the descriptor being based on determining the property values and the structure characteristic values (GB p. 274, Col 1: para. 1, Figure 4b shows the path of one optimization from the starting molecule to the final molecule in the two-dimensional PCA representation, the final molecule ending up in the region of high objective value.); and 
generating, by the device and using the second neural network of the device, a chemical structure for the descriptor (GB Figure 1(a) DECODER Neural Network and SMILES output; also see Fig. 4(c) Finish).

Regarding Claim 23, GB further teaches wherein the determining the descriptor that satisfies the target property value and the target structure characteristic value comprises: 
comparing the target property value and the generated property values of the second descriptors (GB p. 274, Col. 2: para. 6, For property prediction, two fully connected layers of 1000 neurons were used to predict properties from the latent representation, with a dropout rate of 0.20. To simply shape the latent space, a smaller perceptron of 3 layers of 67 neurons was used for the property predictor, trained with a dropout rate of 0.15. For the algorithm trained on the ZINC data set, the objective properties include logP, QED, SAS.); and 
determining the descriptor that satisfies the target property value and the target structure characteristic value based on comparing the target property value and the generated property values (GB p. 273, Col. 1: para. 2, For a more fair comparison against other methods, we increased the size of our perceptron to two layers of 1000 neurons. Table 2 compares the performance of commonly used molecular embeddings and models to the VAE. Our VAE model shows that property prediction performance for electronic properties (i.e., orbital energies) are similar to graph convolutions for some properties; prediction accuracy could be improved with further hyperparameter optimization. Also see p. 273 Table 2).

Regarding Claim 24, GB further teaches determining that a generated structure characteristic value of the descriptor includes the target structure characteristic value GB Figure 1(a) DECODER Neural Network and SMILES output; also see p. 274, Col. 2: para. 4, The decoder fed into three layers of gated recurrent unit (GRU) networks53 with hidden dimension of 488.); and 
determining the descriptor that satisfies the target property value and the target structure characteristic value based on determining that the generated structure characteristic value of the descriptor includes the target structure characteristic value (GB p. 269 Figure 1. (a) A diagram of the autoencoder used for molecular design, including the joint property prediction model. Starting from a discrete molecular representation, such as a SMILES string, the encoder network converts each molecule into a vector in the latent space, which is effectively a continuous molecular representation. Given a point in the latent space, the decoder network produces a corresponding SMILES string; Note that in input SMILES string is inputted to produce a corresponding SMILES string output).

Regarding Claim 25, GB further teaches performing at least one of a selection operation, a crossover operation, and a mutation operation using the first set of descriptors (GB p. 268, Col. 2: para. 2, The genetic generation of compounds requires manual specification of heuristics for mutation and crossover rules); and 
generating the second set of descriptors based on performing the at least one of the selection operation, the crossover operation, and the mutation operation using the first set of descriptors (GB p. 270, Col. 2: para. 3, To propose promising new candidate molecules, we can start from the latent vector of an encoded molecule and then move in the direction most likely to improve the desired attribute. Also see p. 273 Figure 4, particularly 4(c)).

Regarding Claim 26, GB further teaches wherein the first neural network is a deep neural network (GB p. 269, Col. 2: para. 3. The autoencoder in comprised of two deep networks: an encoder network to convert each string into a fixed-dimensional vector, and a decoder network to convert vectors back into strings (Figure 1a).), and the second neural network is a recurrent neural network GB Figure 1(a) DECODER Neural Network and SMILES output; also see p. 274, Col. 2: para. 4, The decoder fed into three layers of gated recurrent unit (GRU) networks 53 with hidden dimension of 488 [ ... ] The three recurrent neural network layers each had a hidden dimension of 500 neurons.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 2 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB (as stated above).

Regarding Claim 2, GB further teaches  (GB p. 273, Col. 2: para. 2 molecules optimized via a genetic algorithm; also see p. 272, Col. 2: para. 1, In the genetic algorithm, molecules were generated with a list of hand-designed rules.), 
re-generating second generation descriptors based on the changed transformation index (GB p. 273, Col. 2: para. 2 molecules optimized via a genetic algorithm; also see p. 272, Col. 2: para. 1, In the genetic algorithm, molecules were generated with a list of hand-designed rules. This process was seeded using 1000 random molecules from the ZINC data set and generated over 10 iterations.).
Although GB does not explicitly teach changing the transformation index based on a number of the selected candidate descriptors being less than a predetermined value, it would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the instant application, to recognize that list of rules should be chosen, or modified, to produce the best, or better, more relevant results, respectively (GB p. 268, Col. 2: Fixed libraries are monolithic, costly to fully explore, and require hand-crafted rules to avoid impractical chemistries.).

Independent Claims 9 and 15, along with their dependents comprise the use of a variational autoencoder with the purpose of converting the high-dimensional chemical representations to low­dimensional representations, thereby easing the computations of the neural network. Dependent Claims 11 and 12, and 17 and 18 (analogous to claim 1) are iterations of their respective independent claims, without the use of an encoder.
GB uses an Encoder Neural Network(encoder jointly trained on property prediction, see GB p. 269 Figure 1(a)), where computations of the neural network are performed after conversion to low-dimensional representations to ease the computations of the NN (GB p. 269, Col. 1: para. 3, Such models usually also produce low-dimensional continuous representations of the data being modeled, allowing interpolation or analogical reasoning for natural images, text, speech, and music; also see Fig. 1(a) ENCODER Neural Network). Then a Decoder NN is used to convert back to high-dimensional. GB explains that leaving the inputs as high-dimensional, though possible, complicates computations (BP p. 272, Col. 1: para. 3, When exploring high dimensional spaces, it is important to note that Euclidean distance might not map directly to notions of similarity of molecules. In high dimensional spaces, most of the mass of independent normally distributed random variables is not near the mean, but in an annulus around the mean. Interpolating linearly between two points might pass by an area of low probability, to keep the sampling on the areas of high probability we utilize spherical interpolation (slerp). ).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to recognize that setting the ENCODER and DECODER of GB to match the dimension of the original input is analogous to removing ENCODER and DECODER, leaving only the NNs to perform computations on high-dimensional representations (GB p. 269, Col. 2: an encoder network to convert each string into a fixed-dimensional vector, and a decoder network to convert vectors back into strings).
Now, Regarding Claim 9 (see discussion of claims 9/11, 9/12, 15/17, and 15/18 above), GB teaches a method of generating a chemical structure by using a conditional variational autoencoder (CVAE) of a neural network device (GB p. 270, Col. 1: para. 1, we chose to use a variational autoencoder (VAE) framework. VAEs were developed as a principled approximate inference method for latent-variable models, in which each datum has a corresponding, but unknown, latent representation), the method comprising: 
receiving a target property value and a target structure characteristic value (GB p. 269 Figure 1 (a). A multilayer perceptron network estimates the value of target properties associated with each molecule. Also see p. 273, Col 2: para. 3, The objective we chose to optimize was 5 x QED - SAS, where QED is the Quantitative Estimation of Drug-likeness,38 and SAS is the Synthetic Accessibility score. Also see ABSTRACT Figure and note that the encoder is trained on properties); 
converting first descriptors into low-dimensional latent variables (GB p. 269 Figure 1.(a) Starting from a discrete molecular representation, such as a SMILES string, the encoder network converts each molecule into a vector in the latent space, which is effectively a continuous molecular representation; also see ABSTRACT Figure, Encoder to Latent Space); 
mapping the low-dimensional latent variables to a latent map (GB p.269 Figure 1(a) CONTINUOUS MOLECULAR REPRESENTATION (Latent Space); also see ABSTRACT Figure, Encoder to Latent Space); 
selecting, using the latent map, a region to which the low-dimensional latent variables that are converted from the first descriptors are not mapped (GB p. 270, Col. 2: para. 2, To propose promising new candidate molecules, we can start from the latent vector of an encoded molecule and then move in the direction most likely to improve the desired attribute. Also see Figure 1(a) PROPERTY PREDICTION and Figure l(b)); 
converting latent variables of the selected region into high-dimensional second descriptors based on the first descriptors (GB p.269 Figure 1(a) DECODER Neural Network; also see ABSTRACT Figure, Latent Space to Decoder); 
selecting, from the high-dimensional second descriptors, candidate descriptors that satisfy the target property value and the target structure characteristic value (GB p. 274, Col 1: para. 1, Figure 4b shows the path of one optimization from the starting molecule to the final molecule in the two-dimensional PCA representation, the final molecule ending up in the region of high objective value.); 
determining, by applying the high-dimensional second descriptors to a first neural network, property values of the high-dimensional second descriptors (GB p. 274, Col. 2: para. 6, For property prediction, two fully connected layers of 1000 neurons were used to predict properties from the latent representation, with a dropout rate of 0.20. To simply shape the latent space, a smaller perceptron of 3 layers of 67 neurons was used for the property predictor, trained with a dropout rate of 0.15. For the algorithm trained on the ZINC data set, the objective properties include logP, QED, SAS. Also see Figure 1(a)); 
determining, by applying the high-dimensional second descriptors to a second neural network, structure characteristic values of the high-dimensional second descriptors (GB Figure 1(a) DECODER Neural Network and SMILES output; also see p. 270 Col. 1: para 2 to Col. 2: para. 1, When converting a molecule from a latent representation to a molecule, the decoder model samples a string from the probability distribution over characters in each position generated by its ﬁnal layer. As such, multiple SMILES strings are possible from a single latent space representation.); and 
generating chemical structures for the high-dimensional second descriptors (GB Figure 1(a) DECODER Neural Network and SMILES output; also see Fig. 4(c) Finish).

Regarding Claim 10, GB (as stated above) further teaches wherein the low-dimensional latent variables comprise core structure information and a low-dimensional descriptor (GB p. 269, Figure 1(a) f(z) and Figure 1 description: After training a surrogate model f(z) to predict the properties of molecules based on their latent representation z, we can optimize f(z) with respect to z to find new latent representations expected to have high values of desired properties. These new latent representations can then be decoded into SMILES strings, at which point their properties can be tested empirically.).

Regarding Claim 11 (see discussion of claims 9/11, 9/12, 15/17, and 15/18 above), GB (as stated above) further teaches wherein the selecting of the candidate descriptors being based on determining the property values and the structure characteristic values (GB p. 274, Col 1: para. 1, Figure 4b shows the path of one optimization from the starting molecule to the final molecule in the two-dimensional PCA representation, the final molecule ending up in the region of high objective value.); and 
wherein the method further comprising generating, using the second neural network, the chemical structures for the selected candidate descriptors (GB Figure 1(a) DECODER Neural Network and SMILES output; also see Fig. 4(c) Finish).

Regarding Claim 12, (see discussion of claims 9/11, 9/12, 15/17, and 15/18 above), GB (as stated above) further teaches generating next generation descriptors based on the high-dimensional second descriptors (GB p. 270, Col. 2: para. 3, To propose promising new candidate molecules, we can start from the latent vector of an encoded molecule and then move in the direction most likely to improve the desired attribute. Also see p. 273 Figure 4, particularly 4(c)); 
determining, using the first neural network, the property values of the next generation descriptors (GB p. 274, Col. 2: para. 6, For property prediction, two fully connected layers of 1000 neurons were used to predict properties from the latent representation, with a dropout rate of 0.20. To simply shape the latent space, a smaller perceptron of 3 layers of 67 neurons was used for the property predictor, trained with a dropout rate of 0.15. For the algorithm trained on the ZINC data set, the objective properties include logP, QED, SAS. Also see Figure 1(a)); 
selecting, from the next generation descriptors, the candidate descriptors that satisfy the target property value (GB p. 274, Col 1: para. 1, Figure 4b shows the path of one optimization from the starting molecule to the final molecule in the two-dimensional PCA representation, the final molecule ending up in the region of high objective value.); and 
generating, using the neural network, the chemical structures for the selected candidate descriptors (GB Figure 1(a) DECODER Neural Network and SMILES output).

Regarding Claim 13, GB (as stated above) further teaches inputting the high-dimensional second descriptors to the first neural network and generating the property values of the high-dimensional second descriptors (GB p. 274, Col. 2: para. 6, For property prediction, two fully connected layers of 1000 neurons were used to predict properties from the latent representation, with a dropout rate of 0.20. To simply shape the latent space, a smaller perceptron of 3 layers of 67 neurons was used for the property predictor, trained with a dropout rate of 0.15. For the algorithm trained on the ZINC data set, the objective properties include logP, QED, SAS.); and 
comparing the generated property values with the target property value, wherein the first neural network is a deep neural network (DNN) (GB p. 273, Col. 1: para. 2, For a more fair comparison against other methods, we increased the size of our perceptron to two layers of 1000 neurons. Table 2 compares the performance of commonly used molecular embeddings and models to the VAE. Our VAE model shows that property prediction performance for electronic properties (i.e., orbital energies) are similar to graph convolutions for some properties; prediction accuracy could be improved with further hyperparameter optimization. Also see p. 273 Table 2).

Regarding Claim 14, GB further teaches inputting the high-dimensional second descriptors to the second neural network and generating chemical structure values of the high-dimensional second descriptors (GB Figure 1(a) DECODER Neural Network and SMILES output; also see p. 274, Col. 2: para. 4, The decoder fed into three layers of gated recurrent unit (GRU) networks53 with hidden dimension of 488.); and 
determining whether the generated chemical structure values comprise the target structure characteristic value  (GB p. 269 Figure 1. (a) A diagram of the autoencoder used for molecular design, including the joint property prediction model. Starting from a discrete molecular representation, such as a SMILES string, the encoder network converts each molecule into a vector in the latent space, which is effectively a continuous molecular representation. Given a point in the latent space, the decoder network produces a corresponding SMILES string; Note that in input SMILES string is inputted to produce a corresponding SMILES string output), wherein the second neural network is a recurrent neural network (RNN) (GB p. 274, Col. 2: para. 4, The three recurrent neural network layers each had a hidden dimension of 500 neurons.).

Claim(s) 5-8 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB (as stated above), in view of Hsu et al. (US 20170193200 A1), hereinafter "Hsu".

Regarding Claim 5, GB teaches a neural network device configured to generate a chemical structure, the neural network device comprising: 
select first generation descriptors based on the target property value and the target structure characteristic value (GB p. 273, Col 2: para. 3, we started with molecules from the ZINC data set that had an objective score in the bottom 10%.); 
generate second generation descriptors based on the first generation descriptors (GB p. 270, Col. 2: para. 3, To propose promising new candidate molecules, we can start from the latent vector of an encoded molecule and then move in the direction most likely to improve the desired attribute. Also see p. 273 Figure 4, particularly 4(c)); 
determine, using a first neural network, property values of the second generation descriptors (GB p. 274, Col. 2: para. 6, For property prediction, two fully connected layers of 1000 neurons were used to predict properties from the latent representation, with a dropout rate of 0.20. To simply shape the latent space, a smaller perceptron of 3 layers of 67 neurons was used for the property predictor, trained with a dropout rate of 0.15. For the algorithm trained on the ZINC data set, the objective properties include logP, QED, SAS. Also see Figure 1(a)); 
determine, using a second neural network, structure characteristic values of the second generation descriptors (GB Figure 1(a) DECODER Neural Network and SMILES output); 
select, from the second generation descriptors, candidate descriptors that satisfy the target property value and the target structure characteristic value, based on determining the property values and the structure characteristic values (GB p. 274, Col 1: para. 1, Figure 4b shows the path of one optimization from the starting molecule to the final molecule in the two-dimensional PCA representation, the final molecule ending up in the region of high objective value.); and 
generate, using the second neural network, chemical structures for the selected candidate descriptors (GB Figure 1(a) DECODER Neural Network and SMILES output; also see Fig. 4(c) Finish).
GB, although obviously computer implemented, is not relied upon to teach a user interface configured to receive a target property value and a target structure characteristic value; 
a memory configured to store at least one program; and 
a processor configured to execute the at least one program.
Hsu teaches a user interface configured to receive a target property value and a target structure characteristic value (Hsu [0028] A first user input device 152, a second user input device 154, and a third user input device 156 are operatively coupled to system bus 102 by user interface adapter 150; also see [0021] In an embodiment of the present principles, the intended physical and chemical properties are input by a user; also see Fig. 1150); 
a memory configured to store at least one program (Hsu [0067] The present invention may be a system, a method, and/ or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.); and 
a processor configured to execute the at least one program (Hsu [0025] The processing system 100 includes at least one processor (CPU) 104 operatively coupled to other components via a system bus 102.; also see Fig. 1104).
It would have been obvious to one of ordinary skill in the a rt, prior to the effective filing date of the instant application, to recognize that the disclosure of GB is computer implemented, and to modify GB in view of Hsu to explicitly teach a user interface configured to receive a target property value and a target structure characteristic value; a memory configured to store at least one program; and a processor configured to execute the at least one program, to explicitly describe a processing system able to predict chemical structures (Hsu [Abstract]).

Regarding Claim 6, GB in view of Hsu (as stated above) further teaches wherein the processor is further configured to change a transformation index that is used to generate the second generation descriptors, based on a number of the selected candidate descriptors being less than a predetermined value (GB p. 273, Col. 2: para. 2 molecules optimized via a genetic algorithm; also see p. 272, Col. 2: para. 1, In the genetic algorithm, molecules were generated with a list of hand-designed rules.); and 
re-generate the second generation descriptors based on the changed transformation index (GB p. 273, Col. 2: para. 2 molecules optimized via a genetic algorithm; also see p. 272, Col. 2: para. 1, In the genetic algorithm, molecules were generated with a list of hand-designed rules. This process was seeded using 1000 random molecules from the ZINC data set and generated over 10 iterations.).
Although GB does not explicitly teach changing the transformation index based on a number of the selected candidate descriptors being less than a predetermined value, it would have been obvious for one of ordinary skill in the a rt, prior to the effective filing date of the instant application, to recognize that modifying the list of rules will inherently change the results.

Regarding Claim 7, GB in view of Hsu (as stated above) further teaches  wherein the processor is further configured to input the second generation descriptors to the first neural network and generate the property values of the second generation descriptors (GB p. 274, Col. 2: para. 6, For property prediction, two fully connected layers of 1000 neurons were used to predict properties from the latent representation, with a dropout rate of 0. 20. To simply shape the latent space, a smaller perceptron of 3 layers of 67 neurons was used for the property predictor, trained with a dropout rate of 0.15. For the algorithm trained on the ZINC data set, the objective properties include logP, QED, SAS.); and 
compare the generated property values with the target property value, wherein the first neural network is a deep neural network (DNN) (GB p. 273, Col. 1: para. 2, For a more fair comparison against other methods, we increased the size of our perceptron to two layers of 1000 neurons. Table 2 compares the performance of commonly used molecular embeddings and models to the VAE. Our VAE model shows that property prediction performance for electronic properties (i.e., orbital energies) are similar to graph convolutions for some properties; prediction accuracy could be improved with further hyperparameter optimization. Also see p. 273 Table 2).

Regarding Claim 8, GB in view of Hsu (as stated above) further teaches wherein the processor is further configured to input the second generation descriptors to the second neural network and generate the structure characteristic values of the second generation descriptors (GB Figure 1(a) DECODER Neural Network and SMILES output; also see p. 274, Col. 2: para. 4, The decoder fed into three layers of gated recurrent unit (GRU) networks 53 with hidden dimension of 488.); and 
determine whether the generated structure characteristic values comprise the target structure characteristic value (GB p. 269 Figure 1. (a) A diagram of the autoencoder used for molecular design, including the joint property prediction model. Starting from a discrete molecular representation, such as a SMILES string, the encoder network converts each molecule into a vector in the latent space, which is effectively a continuous molecular representation. Given a point in the latent space, the decoder network produces a corresponding SMILES string; Note that in input SMILES string is inputted to produce a corresponding SMILES string output), wherein the second neural network is a recurrent neural network (RNN) (GB p. 274, Col. 2: para. 4, The three recurrent neural network layers each had a hidden dimension of 500 neurons.).

Regarding Claim 15, (see discussion of claims 9/11, 9/12, 15/17, and 15/18 above), GB teaches a neural network device configured to generate a chemical structure by using a conditional variational autoencoder (CVAE) (GB p. 270, Col. 1: para. 1, we chose to use a variational autoencoder (VAE) framework. VAEs were developed as a principled approximate inference method for latent-variable models, in which each datum has a corresponding, but unknown, latent representation), the neural network device comprising: 
receive a target property value (GB p. 269 Figure 1 (a). A multilayer perceptron network estimates the value of target properties associated with each molecule. Also see p. 273, Col 2: para. 3, The objective we chose to optimize was 5 x QED - SAS, where QED is the Quantitative Estimation of Drug-likeness,38 and SAS is the Synthetic Accessibility score. Also see ABSTRACT Figure and note that the encoder is trained on properties) and a target structure characteristic value (GB p. 269 Figure 1. (a) A diagram of the autoencoder used for molecular design, including the joint property prediction model. Starting from a discrete molecular representation, such as a SMILES string, the encoder network converts each molecule into a vector in the latent space, which is effectively a continuous molecular representation. Given a point in the latent space, the decoder network produces a corresponding SMILES string); 
convert first descriptors into low-dimensional latent variables (GB p. 269 Figure 1. (a) Starting from a discrete molecular representation, such as a SMILES string, the encoder network converts each molecule into a vector in the latent space, which is effectively a continuous molecular representation; also see ABSTRACT Figure, Encoder to Latent Space); 
map the low-dimensional latent variables to a latent map (GB p.269 Figure 1(a) CONTINUOUS MOLECULAR REPRESENTATION (Latent Space); also see ABSTRACT Figure, Encoder to Latent Space); 
select, using the map, a region to which the low-dimensional latent variables converted from the first descriptors are not mapped (GB p. 270, Col. 2: para. 2, To propose promising new candidate molecules, we can start from the latent vector of an encoded molecule and then move in the direction most likely to improve the desired attribute. Also see Figure 1(a) PROPERTY PREDICTION and Figure 1(b)); 
convert latent variables of the selected region into high-dimensional second descriptors based on the first descriptors (GB p.269 Figure 1(a) DECODER Neural Network; also see ABSTRACT Figure, Latent Space to Decoder); 
select, from the high-dimensional second descriptors, candidate descriptors that satisfy the target property value and the target structure characteristic value (GB p. 274, Col 1: para. 1, Figure 4b shows the path of one optimization from the starting molecule to the final molecule in the two-dimensional PCA representation, the final molecule ending up in the region of high objective value.); 
determine, by applying the high-dimensional second descriptors to a first neural network, property values of the high-dimensional second descriptors (GB p. 274, Col. 2: para. 6, For property prediction, two fully connected layers of 1000 neurons were used to predict properties from the latent representation, with a dropout rate of 0.20. To simply shape the latent space, a smaller perceptron of 3 layers of 67 neurons was used for the property predictor, trained with a dropout rate of 0.15. For the algorithm trained on the ZINC data set, the objective properties include logP, QED, SAS. Also see Figure 1(a)); 
determine, by applying the high-dimensional second descriptors to a second neural network, structure characteristic values of the high-dimensional second descriptors (GB Figure 1(a) DECODER Neural Network and SMILES output), and 
generate chemical structures for the high-dimensional second descriptors (GB p. 269 Figure 1(a) SMILES output; also see ABSTRACT Figure, SMILES output; also see Fig. 4(c) Finish).
GB, although obviously computer-implemented, is not relied upon to teach a memory configured to store at least one program; and 
a processor configured to execute the at least one program.
Hsu teaches a memory configured to store at least one program (Hsu [0067] The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.); and 
a processor configured to execute the at least one program (Hsu [0025] The processing system 100 includes at least one processor (CPU) 104 operatively coupled to other components via a system bus 102.; also see Fig. 1 104).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to recognize that the disclosure of GB is computer implemented, and to modify GB in view of Hsu to explicitly teach a memory configured to store at least one program; and a processor configured to execute the at least one program, to explicitly describe a processing system able to predict chemical structures (Hsu [Abstract]).

Regarding Claim 16, GB in view of Hsu (as stated above) further teaches wherein the low-dimensional latent variables comprise core structure information and a low-dimensional descriptor (GB p. 269, Figure 1(a) f(z) and Figure 1 description: After training a surrogate model f(z) to predict the properties of molecules based on their latent representation z, we can optimize f(z) with respect to z to find new latent representations expected to have high values of desired properties. These new latent representations can then be decoded into SMILES strings, at which point their properties can be tested empirically.).

Regarding Claim 17 (see discussion of claims 9/11, 9/12, 15/17, and 15/18 above), GB in view of Hsu (as stated above) further teaches receive the target property value (GB p. 269 Figure 1 (a). A multilayer perceptron network estimates the value of target properties associated with each molecule. Also see p. 273, Col 2: para. 3, The objective we chose to optimize was 5 x QED -SAS, where QED is the Quantitative Estimation of Drug-likeness,38 and SAS is the Synthetic Accessibility score.) and the target structure characteristic value (GB p. 269 Figure 1. (a) A diagram of the autoencoder used for molecular design, including the joint property prediction model. Starting from a discrete molecular representation, such as a SMILES string, the encoder network converts each molecule into a vector in the latent space, which is effectively a continuous molecular representation. Given a point in the latent space, the decoder network produces a corresponding SMILES string); and 
wherein the processor is further configured to:
select, from the high-dimensional second descriptors, the candidate descriptors that satisfy the target property value and the target structure characteristic value, based on determining the property values and the structure characteristic values (GB p. 274, Col 1: para. 1, Figure 4b shows the path of one optimization from the starting molecule to the final molecule in the two-dimensional PCA representation, the final molecule ending up in the region of high objective value.); and 
generate, using the second neural network, the chemical structures for the selected candidate descriptors (GB Figure 1(a) DECODER Neural Network and SMILES output; also see Fig. 4(c) Finish).
GB in view of Hsu (as stated above) does not teach a user interface.
Hsu teaches a user interface configured to receive a target property value and a target structure characteristic value (Hsu [0028] A first user input device 152, a second user input device 154, and a third user input device 156 are operatively coupled to system bus 102 by user interface adapter 150; also see [0021] In an embodiment of the present principles, the intended physical and chemical properties are input by a user; also see Fig. 1 150).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to recognize that the disclosure of GB is computer implemented, and to modify GB in view of Hsu to explicitly teach a user interface configured to receive a target property value and a target structure characteristic value to explicitly describe a processing system able to predict chemical structures (Hsu [Abstract]).

Regarding Claim 18 see discussion of claims 9/11, 9/12, 15/17, and 15/18 above), GB in view of Hsu, further teaches a user interface configured to receive the target property value (GB p. 269 Figure 1 (a). A multilayer perceptron network estimates the value of target properties associated with each molecule. Also see p. 273, Col 2: para. 3, The objective we chose to optimize was 5 x QED - SAS, where QED is the Quantitative Estimation of Drug-likeness,38 and SAS is the Synthetic Accessibility score.) and the target structure characteristic value (GB p. 269 Figure 1. (a) A diagram of the autoencoder used for molecular design, including the joint property prediction model. Starting from a discrete molecular representation, such as a SMILES string, the encoder network converts each molecule into a vector in the latent space, which is effectively a continuous molecular representation. Given a point in the latent space, the decoder network produces a corresponding SMILES string); and 
wherein the processor is further configured to: 
generate next generation descriptors based on the high-dimensional second descriptors (GB p. 270, Col. 2: para. 3, To propose promising new candidate molecules, we can start from the latent vector of an encoded molecule and then move in the direction most likely to improve the desired attribute. Also see p. 273 Figure 4, particularly 4(c));
determine, using the first neural network, the property values of the next generation descriptors (GB p. 274, Col. 2: para. 6, For property prediction, two fully connected layers of 1000 neurons were used to predict properties from the latent representation, with a dropout rate of 0.20. To simply shape the latent space, a smaller perceptron of 3 layers of 67 neurons was used for the property predictor, trained with a dropout rate of 0.15. For the algorithm trained on the ZINC data set, the objective properties include logP, QED, SAS. Also see Figure 1(a)); 
determine, using the second neural network, structure characteristic values of the next generation descriptors (GB Figure 1(a) DECODER Neural Network and SMILES output); 
select, from the next generation descriptors, the candidate descriptors that satisfy the target property value and the target structure characteristic value, based on determining the property values and the structure characteristic values (GB p. 274, Col 1: para. 1, Figure 4b shows the path of one optimization from the starting molecule to the final molecule in the two-dimensional PCA representation, the final molecule ending up in the region of high objective value.); and 
generate, using the second neural network, the chemical structures for the selected candidate descriptors (GB Figure 1(a) DECODER Neural Network and SMILES output; also see Fig. 4(c) Finish).
GB in view of Hsu (as stated above) does not teach a user interface.
Hsu teaches a user interface configured to receive a target property value and a target structure characteristic value (Hsu [0028] A first user input device 152, a second user input device 154, and a third user input device 156 are operatively coupled to system bus 102 by user interface adapter 150; also see [0021] In an embodiment of the present principles, the intended physical and chemical properties are input by a user; also see Fig. 1 150).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to recognize that the disclosure of GB is computer implemented, and to modify GB in view of Hsu to explicitly teach a user interface configured to receive a target property value and a target structure characteristic value to explicitly describe a processing system able to predict chemical structures (Hsu [Abstract]).

Regarding Claim 19, GB in view Hsu (as stated above) further teaches to input the high-dimensional second descriptors to a recurrent neural network and generate chemical structures for high-dimensional second descriptors (GB Figure 1(a) DECODER Neural Network and SMILES output; also see p. 274, Col. 2: para. 4, The decoder fed into three layers of gated recurrent unit (GRU) networks53 with hidden dimension of 488.), and determine whether the generated chemical structures comprise the target structure characteristic value (GB p. 269 Figure 1. (a) A diagram of the autoencoder used for molecular design, including the joint property prediction model. Starting from a discrete molecular representation, such as a SMILES string, the encoder network converts each molecule into a vector in the latent space, which is effectively a continuous molecular representation. Given a point in the latent space, the decoder network produces a corresponding SMILES string; Note that in input SMILES string is inputted to produce a corresponding SMILES string output).

Regarding Claim 20, GB in view of Hsu (as stated above) further teaches wherein the processor is further configured to input the high-dimensional second descriptors to a deep neural network and generate the property values of the high-dimensional second descriptors (GB p. 274, Col. 2: para. 6, For property prediction, two fully connected layers of 1000 neurons were used to predict properties from the latent representation, with a dropout rate of 0. 20. To simply shape the latent space, a smaller perceptron of 3 layers of 67 neurons was used for the property predictor, trained with a dropout rate of 0.15. For the algorithm trained on the ZINC data set, the objective properties include logP, QED, SAS.), and compare the generated property values with the target property value (GB p. 273, Col. 1: para. 2, For a more fair comparison against other methods, we increased the size of our perceptron to two layers of 1000 neurons. Table 2 compares the performance of commonly used molecular embeddings and models to the VAE. Our VAE model shows that property prediction performance for electronic properties (i.e., orbit a I energies) are similar to graph convolutions for some properties; prediction accuracy could be improved with further hyperparameter optimization. Also see p. 273 Table 2).

Regarding Claim 21, GB, although obviously computer-implemented, is not relied upon to teach a non-transitory computer-readable recording medium comprising a program, which when executed by one or more processors, causes the one or more processors to perform the method of claim 1.
Hsu teaches a non-transitory computer-readable recording medium comprising a program, which when executed by one or more processors, causes the one or more processors to perform the method of claim 1 (Hsu [0067] The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carryout aspects of the present invention. Also see [0068] A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to recognize that the disclosure of GB is computer implemented, and to modify GB in view of Hsu to explicitly teach a non-transitory computer-readable recording medium comprising a program, which when executed by one or more processors, causes the one or more processors to perform the method of claim 1, to explicitly describe a processing system able to predict chemical structures (Hsu [Abstract]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        07/19/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863